Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 16-25, 31, 33 and 35-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,095,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are entirely encompassed by the claims of ‘896 application. The examiner notes that the ‘896 application requires additional limitations not recited by the claims of the instant application, however a rejection for Double Patenting is proper for broader, later filed claims over narrower, earlier filed claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims and 37 and 38 depend from independent claim 16 but refer to ‘the means for determining the estimate of the quantization parameter offset’ which is not recited in claim 16, but is recited in claim 31. Similarly claims 39 and 40 depend form independent claim 31 but refer to ‘one or more processors’ which are not recited in claim 31 but are recited in claim 16. Thus claims 37-40 lack antecedent basis for their claim limitations. 
The examiner believes that the dependency of the claims is intended to be switched having claims 37-38 depend from claim 31 and claims 39-40 depend from claim 16, and the examiner will interpret the claims this way for the purposes of examination.


Claim limitations “means for receiving, means for determining, means for decoding means for adding , means for performing, and means for encoding” recited in claim 31 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The applicant’s specification generally discloses that the apparatus may be implemented as software operating on a computing device (Spec. pars 34-37) but fails to link any particular structure, or algorithm with the specific ‘means’ recited in claims 31 and 32. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 16-17, 19-24, 31, 33, 35, 37, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20170127062) in view of Lu et al (20150304657).
In regard to claim 1 Zhao discloses a method of decoding video data, the method including:
receiving an encoded block of the video data (Zhao pars 12-13 note video encoded using a QP and a QP offset,);
determining the base quantization parameter used to encode the encoded block of the video data (Zhao pars. 116-120 note first QP which is the default QP of a frame);
decoding the encoded block of the video data using the base quantization parameter to create a decoded block of video data (Zhao pars. 145-147 note first performing dequantization with the first quantization step) ;
determining an estimate of the quantization parameter offset for the decoded block of the video data based on content of the decoded block of the video data (Zhao pars 148-153 note determining quantization adjustment factor QC based on statistics of the content of the decoded block and the neighboring areas); and 
adding the estimate of the quantization parameter offset to the base quantization parameter to create an estimate of an effective quantization parameter (Zhao par. 154 note adjusting the first quantization parameter using the determined quantization parameter offset); 
It is noted that Zhao does not disclose details of filtering operations. However, Lu discloses a well known deblocking filter which operates as a function of the quantization parameter (Lu Fig. 7 and pars 222-229). It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating a deblocking filter as taught by Lu in the invention of Zhao in order to suppress block distortion as suggested by Lu (Lu par. 127).
In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Zhao further discloses that the base quantization parameter is the same for all of the blocks of the video data (Zhao par. 147 note the first QP is the default QP for all blocks of a frame). 
In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Zhao further discloses determining the base quantization parameter comprises:
receiving a base quantization parameter syntax element in an encoded video bitstream, a value of the base quantization parameter syntax element indicating the base quantization parameter (Zhao pars 12-13 and 146-147 note first quantization step received from encoder) . 
In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Zhao further discloses decoding the encoded block of video data includes:
entropy decoding the encoded block of the video data to determine quantized transform coefficients (Zhao par. 7 note entropy decoding);
inverse quantizing the quantized transform coefficient using the base quantization parameter to create transform coefficients (Zhao par. 7 note inverse quantization, also note pars 147-152 for inverse quantizing using the default quantization parameter);
inverse transforming the transform coefficients to create residual values (Zhao par. 7 note inverse transforming, also note pars 147-152 for reconstruction of image area X); and
performing a prediction process on the residual values to create the decoded block of the video data (Zhao par. 7 note prediction, also note pars 147-152 for reconstruction of image area X including intra prediction). 
In regard to claim 6 refer to the statements made in the rejection of claim 1 above.  Zhao further discloses determining the estimate of the quantization parameter offset for the decoded block of the video data includes:
determining an average of sample values of the decoded block of the video data (Zhao par. 153 note pixel average); and
determining the estimate of the quantization parameter offset for the decoded block of the video data using the average of the sample values of the decoded block of the video data (Zhao par. 153 note determining QC using the pixel average). 
In regard to claim 7 refer to the statements made in the rejection of claim 6 above. determining the estimate of the quantization parameter offset includes:
determining the estimate of the quantization parameter offset from a lookup table, wherein the average of the sample values is an input to the lookup table (Zhao par. 153 note function f1 uses average pixel value as an input to lookup the value of the function, the function being used to determine QC). 
In regard to claim 8 refer to the statements made in the rejection of claim 7 above. Zhao further discloses determining the lookup table from a plurality of lookup tables (Zhao par. 153 note both tables f1 and f2 are used).
In regard to claim 9 refer to the statements made in the rejection of claim 1 above. Lu further discloses that performing the one or more filtering operations on the decoded block of the video data includes:
applying a deblocking filter to the decoded block of video data using the effective quantization parameter (Lu pars 222-229).

In regard to claim 35 refer to the statements made in the rejection of claim 1 above. Zhao further discloses determining the estimate of the quantization parameter offset for the decoded block of the video data based on sample values of the decoded block of the video data (Zhao par. 153 note function f1 uses average pixel value as an input to lookup the value of the function, the function being used to determine QC). 

Claims 16, 17, 19-24, 31, 33, 37, 39 and 41 describe apparatus and non-transitory computer readable media for decoding and encoding substantially corresponding to the methods described in claims 1, 2, 4-8 and 35. Refer to the statements made in regard to claims 1, 2, 4-8 and 35 above for the rejection of claims 16, 17, 19-24, 29, 31, 33, 37, 39 and 41 which will not be repeated here for brevity. Lu further discloses implementing encoding and decoding methods in an apparatus comprising a memory storing video data and one or more processors to perform the encoding and decoding steps (Lu pars. 584-596 particularly note par. 594). 

Claims 3 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Lu as applied to claims 1, and 16 above, and further in view of Chen et al (20130223513).
It is noted that neither Zhao nor Lu explicitly disclose operation on video data defined by a high dynamic range (HDR) color format. However at the time of the invention it was common and notoriously well known in the art to apply video coding techniques to video in HDR formats as taught, at least, by Chen (Chen par. 3 note encoding of HDR video). It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of applying the coding of Zhao in view of Lu to HDR video data as suggested by Chen in order to gain the expected advantage of application of the encoding method to a broad range of video formats. 

Claims 10 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Lu as applied to claims 1 and 16 above and in further view of Saxena et al (20160050442).
In regard to claims 10 and 25, Zhao in view of Lu discloses filtering based on an effective quantization parameter as noted in the rejection of claims 1, 9, 16 and 24 above. It is noted that neither Zhao nor Lu disclose a bilateral filter. However Saxena discloses using a bilateral filter as a loop filter in an image coding process (Saxena par. 34). It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating bilateral filters as taught by Saxena into the coding of Zhao in view of Lu in order to capture non-linear quantization distortions as suggested by Saxena (Saxena par. 34)

Claims 36, 38, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Lu and in further view of Lei et al (20160057418).
In regard to claims 36, 38, 40 and 42 refer to the statements made in the rejection of claims 1, 16, 31 and 33. It is noted that neither Zhao nor Lu disclose details of determining the quantization parameter offset from a lookup table during encoding. However Lei discloses a method of determining a quantization offset during encoding using a lookup table based on a quantization parameter, or block statistics (Lei pars 47-49). It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of determining the offset, delta QP, value of Zhao using the methods disclosed by Lei in order to control video quality by altering a quantization deadzone as suggested by Lei (Lei pars 45-46). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423